Exhibit 10.1

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

by and between

 

 

MVE, INC.



and



MIAMI VALLEY INSURANCE COMPANY



(each a “Seller” and collectively the “Sellers”)

 

 

and

 

 

ALPINVEST/LEXINGTON 2005, LLC



(as “Buyer”)

 

 

Dated February 13, 2005

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

1.1

Defined Terms

 

 

 

 

ARTICLE II

 

 

 

 

PURCHASE AND SALE OF PARTNERSHIP INTERESTS

 

 

 

2.1

Transfer of Partnership Interests

 

2.2

Purchase Price

 

2.3

Assignment

 

 

 

 

ARTICLE III

 

 

 

CLOSINGS AND PAYMENT OF PURCHASE PRICE

 

 

 

3.1

Closings

 

3.2

Seller’s Deliveries at each Closing

 

3.3

Buyer’s Deliveries at each Closing

 

 

 

 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

 

 

4.1

Organization of Sellers

 

4.2

Title to Partnership Interests

 

4.3

Certain Partnership Matters

 

4.4

Authorization

 

4.5

No Conflict or Violation

 

4.6

Consents and Approvals

 

4.7

Brokers

 

4.8

Interest in Partnerships

 

4.9

No Opt Outs/Waiver

 

4.10

ERISA Plan Asset Matters

 

4.11

Agreements and Commitments

 

4.12

Return of Distributions

 

4.13

Litigation

 

4.14

No General Solicitation

 

4.15

Ability to Transfer

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

5.1

Organization of Buyer

 

5.2

Authorization

 

5.3

No Conflict or Violation

 

5.4

Eligibility

 

5.5

Consents and Approvals

 

5.6

Brokers

 

5.7

Securities Law Matters

 

5.8

Investigation and Evaluation

 

5.9

Interest in Partnerships

 

5.10

ERISA

 

5.11

Availability of Capital

 

5.12

Investment Company Act

 

5.13

Public Utilities Holding Company Act

 

 

 

 

ARTICLE VI

 

 

 

 

COVENANTS

 

 

 

6.1

Regulatory and Other Authorizations

 

6.2

Further Action

 

6.3

Confidentiality

 

6.4

Dispute Resolution

 

6.5

Expenses; Transfer Taxes

 

6.6

Notification by Buyer

 

6.7

Side Letters, etc

 

6.8

Delivery of Partnership Agreements, etc

 

6.9

Compliance with Operative Documents

 

6.10

Retained Limited Partners Clawback

 

 

 

 

ARTICLE VII

 

 

 

 

CONDITIONS TO CLOSING

 

 

 

7.1

Conditions to Obligations of the Sellers

 

7.2

Conditions to Obligations of the Buyer

 

 

 

 

ARTICLE VIII

 

 

 

 

TERMINATION

 

 

 

8.1

Termination

 

8.2

Effect of Termination

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

 

 

 

INDEMNIFICATION

 

 

 

9.1

Survival of Certain Representations and Warranties

 

9.2

Indemnification by Sellers

 

9.3

Indemnification by Buyer

 

9.4

Indemnification Procedures

 

9.5

Limitations

 

 

 

 

ARTICLE X

 

 

 

 

MISCELLANEOUS

 

 

 

10.1

Specific Performance

 

10.2

Assignment

 

10.3

Notices

 

10.4

Choice of Law

 

10.5

Submission to Jurisdiction

 

10.6

Entire Agreement; Amendments and Waivers

 

10.7

Counterparts

 

10.8

Severability

 

10.9

Headings

 

10.10

Public Disclosure

 

10.11

No Third-Party Rights

 

10.12

Distributions and Notices Received After Each Closing Date

 

10.13

Resolution of Conflicts

 

10.14

Notification by Each Party

 

 

 

SCHEDULES AND EXHIBITS

 

 

 

Seller’s Schedules:

 

 

 

Schedule 1.1

Partnership Valuations

 

Schedule 4.2

Transfer Restrictions

 

Schedule 4.3

Certain Partnership Matters

 

Schedule 4.6

Seller’s Consents and Approvals

 

Schedule 4.8

Interest in Partnerships

 

Schedule 4.11

Agreements and Commitments

 

Schedule 4.13

Litigation

 

Schedule 4.15

Ability to Transfer

 

 

 

Buyer’s Schedules:

 

Schedule 5.4

Eligibility

 

Schedule 5.5

Buyer’s Consents and Approvals

 

Schedule 5.9

Buyer’s Interest in Partnerships

 

Schedule 5.10

ERISA Matters

 

 

iii

--------------------------------------------------------------------------------


 

General Schedules:

 

Schedule 6.4(a)

Exceptions to Dispute Resolution

 

Schedule 6.4(b)

Dispute Resolution

 

 

 

Exhibits:

 

 

 

Exhibit A

Partnership Information

 

Exhibit B

Assignment and Assumption Agreement

 

Exhibit C

Confidentiality Agreements

 

Exhibit D

Guarantee (of Sellers’ Performance)

 

Exhibit E

Guarantee (of Buyer’s Performance)

 

Exhibit F

Guarantee (of Buyer’s Performance)

 

Exhibit G

Alternative Arrangements

 

 

iv

--------------------------------------------------------------------------------


 

THIS PURCHASE AND SALE AGREEMENT, dated February 13, 2005, (together with all
schedules and exhibits hereto, the “Agreement”), is by and between
ALPINVEST/LEXINGTON 2005, LLC, a Delaware limited liability company (“Buyer”),
and MVE, INC., a corporation organized and existing under the laws of Ohio
(“MVE”), and MIAMI VALLEY INSURANCE COMPANY, a corporation organized and
existing under the laws of Vermont (“Miami Valley” and together with MVE, the
“Sellers” and each a “Seller”).

 

RECITALS

 

WHEREAS, a Seller is a limited partner in the limited partnerships and a member
in the limited liability companies set forth on Exhibit A (each a “Partnership”
and collectively the “Partnerships”) and owns the partnership interests and
limited liability company interests set forth on Exhibit A (each a “Partnership
Interest” and collectively, the “Partnership Interests”);

 

WHEREAS, Buyer desires to purchase from Sellers, and Sellers desire to sell to
Buyer, all of the Partnership Interests upon the terms and subject to the
conditions of this Agreement; and

 

WHEREAS, DPL Inc., a corporation organized and existing under the laws of Ohio,
has agreed to provide a guarantee of the Sellers’ performance of this Agreement
to Buyer in the form of Exhibit D and AlpInvest Partners CS Investments 2003 CV,
a Dutch limited partnership, and Lexington Capital Partners V, L.P., a Delaware,
limited partnership, have each agreed to provide a guarantee of Buyer’s
performance of this Agreement to Sellers in the form of Exhibit E and Exhibit F,
respectively;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:

 

ARTICLE I




DEFINITIONS


 


1.1.                              DEFINED TERMS.  CAPITALIZED WORDS AND PHRASES
USED AND NOT OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING
MEANINGS:

 

“Affiliate” means, with respect to parties other than Buyer, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified, and the
terms and phrases “controlling,” “controlled by” and “under common control with”
have correlative meanings.  For purposes of Buyer, “Affiliate” shall mean and be
limited to any corporation, fund, portfolio company or account managed or
controlled by Alpinvest Partners, N.V. or Lexington Advisors Inc.

 

“Aggregate Purchase Price” is defined in Section 2.2(a).

 

“Agreement” is defined in the preamble.

 

--------------------------------------------------------------------------------


 

“Allocated Fund Purchase Price” is defined in Section 2.2(a).

 

“Alternative Arrangement” is defined in Section 3.1.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement in the form of Exhibit B unless a Partnership requires a different
form, in which case for such Partnership, the assignment and assumption
agreement will be substantially in the form required by the Partnership.

 

“Assumed Limited Partner Clawback” means any obligation to return distributions
received at any time prior to July 1, 2004 from any Partnership to the extent
that the events giving rise to such distribution and the events giving rise to
such obligation to return arise out of the same portfolio investment, such
obligation not to exceed, with respect to all Partnership Interests
collectively, $2 million in the aggregate.

 

“Assumed Partnership Liabilities” means any Losses asserted against, imposed
upon, incurred or to be paid by, or to be performed by, either Seller or any of
their Affiliates after each Closing Date, directly or indirectly, by reason of,
relating to or arising out of or in connection with the Partnership Interests
transferred on such Closing Date, the respective Partnership Agreements or any
other agreement between a Partnership and a Seller or any of Sellers’ Affiliates
(including, without limitation, any breach by Buyer of any representation,
warranty or covenant in any Partnership Agreement, subscription agreement,
Assignment and Assumption Agreement or other agreement between a Partnership and
Buyer, other than a breach by Buyer that arises by reason of a breach by either
Seller), the respective Partnerships and the fact that a Seller or any Affiliate
of Sellers is or was a limited partner or a limited liability company member in
such Partnerships, whether or not such Losses relate to or accrued during
periods prior to, on, or subsequent to such Closing Date; provided that Assumed
Partnership Liabilities shall include any Assumed Limited Partner Clawback but
shall not include the Retained Partnership Liabilities.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York and Amsterdam are authorized or required by law to
close.

 

“Buyer” is the Person set forth as Buyer in the preamble.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 9.2(a).

 

“Claim” is defined in Section 6.4.

 

“Closing” is defined in Section 3.1.

 

“Closing Date” means the date on which a Closing occurs pursuant to Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreements” are defined in Section 6.3.

 

2

--------------------------------------------------------------------------------


 

“Distribution in Kind” is defined in Section 2.2(b).

 

“Encumbrance” means any claim, lien, pledge, option, charge, security interest,
restriction, encumbrance or other right of a third party, except for those
pertaining to the sale, assignment, disposition or transfer of a Partnership
Interest (including any consents or approvals of transfers, options, rights of
first refusal and co-sale rights) as may be set forth in any Partnership
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“General Partner” means, for each Partnership, the general partner, managing
member or manager set forth on Exhibit A.

 

“GP Consent” means the written consent of the General Partner of a Partnership
to the sale, transfer, assignment and conveyance to Buyer of Seller’s
Partnership Interest in such Partnership and the admission of Buyer (or its
permitted assignees) as a limited partner or member, as applicable to such
Partnership.

 

“GP Correspondence” is defined in Section 6.8.

 

“Indemnified Party” has the meaning set forth in Section 9.4(a).

 

“Indemnitor” is defined in Section 9.4(a).

 

“Interim Period” is defined in Section 2.2(b).

 

“Investment Company Act” is defined in Section 5.12.

 

“Knowledge” means with respect to matters relating to each Seller, the actual
knowledge of the Executive Chairman, Chief Executive Officer, Chief Financial
Officer or Treasurer of DPL Inc.

 

“Letter Agreement” means the letter agreement dated as of the date hereof by and
among DPL Inc., The Dayton Power and Light Company, MVE, Miami Valley and the
Buyer.

 

“Losses” means all losses, liabilities, obligations, amounts, damages,
deficiencies, taxes, interest, awards, judgments, amounts paid in settlement,
fines, penalties, costs and expenses, including reasonable attorneys’ fees and
expenses.

 

“Market Transaction” is defined in Section 2.2(b).

 

“Morgan Stanley” is defined in Section 4.7.

 

“Net Amount” is defined in Section 2.2(b).

 

“Outside Date” means the one hundred sixtieth (160th) day following the date of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Partnership” and “Partnerships” are defined in the preamble.

 

“Partnership Agreement” means for each Partnership the agreement set forth
opposite each Partnership’s name on Exhibit A.

 

“Partnership Interest” and “Partnership Interests” are defined in the preamble.

 

“Person” means an individual, a partnership, a limited liability company, a
joint venture, a corporation, a trust, an unincorporated organization, a
division or operating group of any of the foregoing, a government or any
department or agency thereof or any other entity.

 

“Representative” means any officer, director, principal, agent, employee,
counsel, consultant, independent auditor, fiduciary or other representative of a
Person.

 

“Retained Limited Partner Clawback” means any obligation to return distributions
received at any time prior to July 1, 2004 from any Partnership to the extent
that the events giving rise to such distribution and the events giving rise to
such obligation to return arise out of the same portfolio investment which is
not included in the definition of “Assumed Limited Partner Clawback.”

 

“Retained Partnership Liabilities” means (i) any Losses arising from either
Seller’s breach of the representations, warranties or covenants made by Seller
in the Letter Agreement or in any Partnership Agreement, subscription agreement,
Assignment and Assumption Agreement or other agreement between a Partnership and
a Seller or any of Seller’s Affiliates (other than a breach by Seller that
arises by reason of a breach by Buyer), (ii) any Losses for taxes, fees or other
governmental charges attributable to the ownership by the Sellers of any
Partnership Interests on or prior to the Closing Dates or the sale by the
Sellers pursuant to this Agreement of the Partnership Interests (other than any
Losses that arise from any breach by Buyer of any representation, warranty or
covenant in any Partnership Agreement, subscription agreement, Assignment and
Assumption Agreement or other agreement between a Partnership and Buyer); (iii)
the Retained Limited Partner Clawback and (iv) any Losses arising from the
matters addressed in Section I of the Letter Agreement.

 

“Section 2 Interest Rate” means five percent.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” and “Sellers” are defined in the preamble.

 

“Seller Indemnified Parties” has the meaning set forth in Section 9.3(a).

 

“Third Party Claim” has the meaning set forth in Section 9.4(b).

 

4

--------------------------------------------------------------------------------


 


ARTICLE II




PURCHASE AND SALE OF PARTNERSHIP INTERESTS


 


2.1.                              TRANSFER OF PARTNERSHIP INTERESTS.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, (A) THE SELLERS SHALL SELL,
TRANSFER, ASSIGN AND CONVEY TO THE BUYER, AND THE BUYER SHALL PURCHASE AND
ACQUIRE FROM THE SELLERS, ON THE CLOSING DATES, ALL OF THE PARTNERSHIP INTERESTS
AND (B) BUYER SHALL ASSUME THE ASSUMED PARTNERSHIP LIABILITIES.

 


2.2.                              PURCHASE PRICE.    (A)  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED HEREIN, AS CONSIDERATION FOR THE PURCHASE OF
THE PARTNERSHIP INTERESTS, BUYER SHALL PAY TO SELLERS AN AGGREGATE PURCHASE
PRICE CONSISTING OF CASH EQUAL TO THE SUM OF (I) ONE BILLION ELEVEN MILLION
DOLLARS ($1,011,000,000.00) AND (II) THE NET AMOUNT (WHICH AMOUNT MAY BE
POSITIVE OR NEGATIVE) (SUCH SUM, THE “AGGREGATE PURCHASE PRICE”).  THE AGGREGATE
PURCHASE PRICE SHALL BE PAID ACCORDING TO THE CLOSING PROCEDURES SPECIFIED IN
SECTION 3.1.  THE AGGREGATE PURCHASE PRICE AND ALL OTHER PAYMENTS TO BE MADE
PURSUANT TO THIS AGREEMENT SHALL BE PAYABLE BY WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA TO SUCH ACCOUNT
AS SELLERS SHALL DESIGNATE IN WRITING TO BUYER PRIOR TO THE CLOSING DATES.  THE
PORTION OF THE AGGREGATE PURCHASE PRICE, PRIOR TO ADJUSTMENTS FOR ANY NET
AMOUNTS, THAT REPRESENTS THE AMOUNT OF CONSIDERATION TO BE PAID FOR EACH
PARTNERSHIP INTEREST IS AS SET FORTH ON SCHEDULE 1.1 UNDER THE COLUMN “PURCHASE
PRICE” (THE AMOUNT IN SUCH COLUMN AS APPROPRIATELY ADJUSTED FOR THE NET AMOUNT
WITH RESPECT TO EACH PARTNERSHIP INTEREST, THE “ALLOCATED FUND PURCHASE PRICE”).

 


(B)                                 ONE BUSINESS DAY PRIOR TO EACH CLOSING DATE,
SELLERS SHALL DELIVER TO BUYER A CERTIFICATE SIGNED BY DPL INC.’S CHIEF
FINANCIAL OFFICER SPECIFYING (I) THE AMOUNT OF PAYMENTS (INCLUDING, WITHOUT
LIMITATION, MANAGEMENT FEES PAID TO EACH GENERAL PARTNER) ACTUALLY MADE BY
SELLERS WITH RESPECT TO THE PARTNERSHIP INTERESTS TO BE TRANSFERRED ON SUCH
CLOSING DATE (INCLUDING DATES OF PAYMENT) DURING THE PERIOD FROM JULY 1, 2004
THROUGH THE DAY IMMEDIATELY PRECEDING SUCH CERTIFICATE (THE “INTERIM PERIOD”),
PLUS INTEREST THEREON CALCULATED FROM THE DATE OF PAYMENT BY THE SELLERS TO SUCH
CLOSING DATE AT THE SECTION 2 INTEREST RATE, (II) THE AMOUNT OF DISTRIBUTIONS
ACTUALLY OR DEEMED TO HAVE BEEN RECEIVED BY SELLERS WITH RESPECT TO THE
PARTNERSHIP INTERESTS TO BE TRANSFERRED ON SUCH CLOSING DATE (INCLUDING DATES OF
RECEIPT) FOR THE INTERIM PERIOD, PLUS INTEREST THEREON CALCULATED FROM THE DATE
OF RECEIPT BY SELLERS OF ANY SUCH DISTRIBUTION OR DEEMED DISTRIBUTION TO SUCH
CLOSING DATE AT THE SECTION 2 INTEREST RATE, AND (III) THE NET AMOUNT, WHICH MAY
BE POSITIVE OR NEGATIVE, CALCULATED AS (I) MINUS (II) ABOVE (WITH RESPECT TO
SUCH PARTNERSHIP INTEREST, THE “NET AMOUNT”).  DURING THE INTERIM PERIOD, TO THE
EXTENT THAT ANY CONTRIBUTIONS AND/OR DISTRIBUTIONS TO AND/OR FROM ANY
PARTNERSHIP IS IN EUROS, THEN SUCH AMOUNT WILL BE CONVERTED INTO LAWFUL MONEY OF
THE UNITED STATES OF AMERICA USING THE EURO TO U.S. DOLLAR EXCHANGE RATE AS
REPORTED ON BLOOMBERG AT THE CLOSE OF BUSINESS ONE BUSINESS DAY BEFORE THE DATE
OF SUCH DISTRIBUTION OR CONTRIBUTION.  IF, DURING THE INTERIM PERIOD, SELLERS
RECEIVE A DISTRIBUTION FROM A PARTNERSHIP OTHER THAN IN CASH (A “DISTRIBUTION IN
KIND”), SELLERS WILL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO SELL THE
NON-CASH ASSET RECEIVED IN THE DISTRIBUTION IN KIND IN AN ARMS’ LENGTH
TRANSACTION (A “MARKET TRANSACTION”).  FOR PURPOSES OF THE CALCULATION OF
INTEREST, THE NET AMOUNT AND ANY OTHER ADJUSTMENT PURSUANT TO THIS SECTION 2.2,
DISTRIBUTIONS IN KIND WILL BE VALUED AT (I) THE AMOUNT OF THE NET PROCEEDS
RECEIVED IN RESPECT OF A MARKET TRANSACTION, OR (II) IF SELLERS ARE UNABLE TO
EFFECT A MARKET TRANSACTION, AT THE VALUE ALLOCATED TO

 

5

--------------------------------------------------------------------------------


 


SUCH DISTRIBUTION IN KIND BY THE GENERAL PARTNER OF THE PARTNERSHIP THAT MADE
SUCH DISTRIBUTION IN KIND.  IF SELLERS MAKE A PAYMENT (INCLUDING, WITHOUT
LIMITATION, MANAGEMENT FEES PAID TO EACH GENERAL PARTNER) TO ANY PARTNERSHIP OR
ANY PARTNERSHIP MAKES A DISTRIBUTION TO SELLER ON A CLOSING DATE OR THE TWO DAYS
IMMEDIATELY PRECEDING A CLOSING DATE, SELLERS AND BUYER SHALL MAKE AN ADJUSTMENT
TO THE ALLOCATED FUND PURCHASE PRICE WITH RESPECT TO SUCH PARTNERSHIP INTEREST
CONSISTENT WITH THE INTENT OF THIS SECTION 2.2(B) ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE CLOSING DATE.


 


(C)                                  NO LATER THAN FIVE BUSINESS DAYS PRIOR TO
EACH CLOSING DATE, THE APPLICABLE SELLER SHALL DELIVER TO BUYER A CERTIFICATE
SIGNED BY DPL INC.’S CHIEF FINANCIAL OFFICER STATING THAT THE UNFUNDED LEVEL OF
SUCH SELLER’S TOTAL COMMITMENT AS OF JUNE 30, 2004 TO EACH PARTNERSHIP TO BE
TRANSFERRED ON SUCH CLOSING DATE AS SET FORTH ON A SCHEDULE THERETO IS TRUE,
CORRECT AND COMPLETE.


 


(D)                                 NO LATER THAN TWELVE (12) BUSINESS DAYS
PRIOR TO EACH CLOSING DATE, SELLERS SHALL DELIVER TO BUYER A WRITTEN NOTICE
STATING, WITH RESPECT TO EACH PARTNERSHIP INTEREST REASONABLY EXPECTED TO BE
TRANSFERRED ON SUCH CLOSING DATE, THE NAME OF THE PARTNERSHIP AND AN ESTIMATE OF
THE ALLOCATED FUND PURCHASE PRICE WITH RESPECT TO SUCH PARTNERSHIP INTEREST.


 


2.3.                              ASSIGNMENT.  BUYER MAY ASSIGN ITS RIGHTS TO
ACQUIRE ONE OR MORE OF THE PARTNERSHIP INTERESTS PURSUANT TO THIS AGREEMENT, IN
ALL OR PART, TO (I) ITS AFFILIATES AND (II) TO OTHER PARTIES THAT ARE REASONABLY
ACCEPTABLE TO THE SELLERS, PROVIDED, HOWEVER, THAT BUYER SHALL RETAIN ALL
LIABILITY HEREUNDER AS IF NO ASSIGNMENT HAD BEEN MADE (AND, SUBJECT TO THE OTHER
TERMS OF THIS AGREEMENT, SHALL ACQUIRE SUCH PARTNERSHIP INTEREST IF ITS
ASSIGNEES FAIL TO DO SO) AND WITH RESPECT TO THE ASSIGNMENT OF THE BUYER’S
RIGHTS WITH RESPECT TO A PARTNERSHIP INTEREST, SUCH ASSIGNMENT SHALL NOT
MATERIALLY DELAY THE TRANSFER OF SUCH PARTNERSHIP INTEREST.

 


ARTICLE III


 


CLOSINGS AND PAYMENT OF PURCHASE PRICE


 


3.1.                              CLOSINGS.  THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL CLOSE (A “CLOSING”) FROM TIME TO TIME ON SUCH DATES AS ARE
MUTUALLY AGREED BY THE SELLERS AND BUYER (EACH SUCH TIME A “CLOSING DATE”). 
EACH CLOSING SHALL BE HELD AT 8:30 A.M., LOCAL TIME, ON THE CLOSING DATE AT THE
OFFICES OF CADWALADER, WICKERSHAM & TAFT LLP, ONE WORLD FINANCIAL CENTER, NEW
YORK, NEW YORK 10281 OR SUCH OTHER PLACE AND TIME AS THE PARTIES SHALL MUTUALLY
AGREE.  AT EACH CLOSING WITH RESPECT TO A PARTNERSHIP INTEREST, BUYER SHALL PAY
THE ALLOCATED FUND PURCHASE PRICE FOR ANY SUCH PARTNERSHIP INTEREST FOR WHICH GP
CONSENT SHALL HAVE BEEN OBTAINED OR FOR ANY SUCH PARTNERSHIP INTEREST FOR WHICH
BUYER AND SELLERS SHALL HAVE AGREED TO AN ALTERNATIVE ARRANGEMENT UNDER WHICH
BUYER AND SELLERS WOULD BE PLACED IN THE SAME ECONOMIC POSITION WITH RESPECT TO
SUCH PARTNERSHIP INTEREST AS IF GP CONSENT HAD BEEN OBTAINED AND SUCH
PARTNERSHIP INTEREST WAS DIRECTLY TRANSFERRED TO BUYER (SUCH ARRANGEMENT, AN
“ALTERNATIVE ARRANGEMENT”).  FOR CLARITY, BUYER AND SELLERS SHALL EACH HAVE THE
RIGHT TO WITHHOLD THEIR CONSENT TO EFFECT AN ALTERNATIVE ARRANGEMENT IN THEIR
SOLE AND ABSOLUTE DISCRETION AND FOR ANY REASON OR FOR NO REASON WHATSOEVER. 
IF, HOWEVER, BUYER AND SELLERS DO AGREE TO EFFECT AN ALTERNATIVE

 

6

--------------------------------------------------------------------------------



 


ARRANGEMENT WITH RESPECT TO ONE OR MORE PARTNERSHIP INTERESTS, SUCH ALTERNATIVE
ARRANGEMENT SHALL INCORPORATE THE TERMS AND CONCEPTS SET FORTH IN EXHIBIT G.

 


3.2.                              SELLER’S DELIVERIES AT EACH CLOSING.  AT EACH
CLOSING, SELLERS SHALL DELIVER TO BUYER ALL OF THE FOLLOWING:

 


(A)                                  UNLESS THE PARTIES OTHERWISE AGREE TO AN
ALTERNATIVE ARRANGEMENT, AN ASSIGNMENT AND ASSUMPTION AGREEMENT FOR EACH
PARTNERSHIP INTEREST TO BE TRANSFERRED AT SUCH CLOSING, DULY SIGNED BY (I) THE
SELLER TRANSFERRING SUCH PARTNERSHIP INTEREST AND (II)  THE GENERAL PARTNER WITH
RESPECT TO SUCH PARTNERSHIP INTEREST;

 


(B)                                 A CERTIFICATE OF THE SECRETARY OF EACH
SELLER, DATED THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
BUYER, AS TO (I) THE RESOLUTIONS OF EACH SELLER AUTHORIZING THE EXECUTION AND
PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
(II) INCUMBENCY AND SIGNATURES OF THE OFFICERS OF EACH SELLER EXECUTING THIS
AGREEMENT; AND


 


(C)                                  THE CERTIFICATES AND OTHER AGREEMENTS
CONTEMPLATED BY ARTICLE VII.


 


3.3.                              BUYER’S DELIVERIES AT EACH CLOSING.  AT EACH
CLOSING, THE BUYER SHALL DELIVER TO THE SELLER ALL OF THE FOLLOWING:

 


(A)                                  THE ALLOCATED FUND PURCHASE PRICE WITH
RESPECT TO THE PARTNERSHIP INTERESTS TO BE TRANSFERRED AT SUCH CLOSING IN
IMMEDIATELY AVAILABLE FUNDS, AS PROVIDED IN SECTION 2.2;


 


(B)                                 UNLESS THE PARTIES OTHERWISE AGREE TO AN
ALTERNATIVE ARRANGEMENT, AN ASSIGNMENT AND ASSUMPTION AGREEMENT FOR EACH
PARTNERSHIP INTEREST TO BE TRANSFERRED AT SUCH CLOSING, DULY SIGNED BY (I) BUYER
AND (II) THE GENERAL PARTNER WITH RESPECT TO SUCH PARTNERSHIP INTEREST;


 


(C)                                  A COPY OF BUYER’S CERTIFICATE OF FORMATION
CERTIFIED AS OF A RECENT DATE BY AN AUTHORIZED GOVERNMENTAL OFFICIAL; PROVIDED
THAT AFTER THE DELIVERY OF SUCH CERTIFICATE BY THE BUYER AT THE FIRST CLOSING,
BUYER SHALL BE DEEMED TO HAVE DELIVERED THE IDENTICAL CERTIFICATE AT EVERY
SUBSEQUENT CLOSING.


 


(D)                                 CERTIFICATE OF GOOD STANDING OF BUYER OR
EQUIVALENT DOCUMENTS ISSUED AS OF A RECENT DATE BY AN AUTHORIZED OFFICIAL OF
BUYER’S JURISDICTION OF ORGANIZATION;


 


(E)                                  CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF BUYER OR EQUIVALENT OFFICIAL, DATED THE CLOSING DATE, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SELLERS, CERTIFYING (I) THAT THERE
HAVE BEEN NO AMENDMENTS TO THE CERTIFICATE OF FORMATION OF BUYER SINCE A
SPECIFIED DATE, (II) AS TO THE AUTHENTICITY OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS (IF ANY) OR OTHER GOVERNING BODY OF BUYER AUTHORIZING THE EXECUTION
AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
(III) AS TO THE INCUMBENCY OF, AND AS TO THE AUTHENTICITY OF THE SIGNATURES OF,
THE OFFICERS OF BUYER EXECUTING THIS AGREEMENT; PROVIDED THAT AFTER THE DELIVERY
OF SUCH CERTIFICATE BY THE BUYER AT THE FIRST CLOSING, BUYER SHALL BE DEEMED TO
HAVE DELIVERED THE IDENTICAL CERTIFICATE AT EVERY SUBSEQUENT CLOSING; AND

 

7

--------------------------------------------------------------------------------


 


(F)                                    THE CERTIFICATES AND OTHER AGREEMENTS
CONTEMPLATED BY ARTICLE VII.


 


ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF SELLERS


 

Sellers hereby represent and warrant to Buyer as follows:

 


4.1.                              ORGANIZATION OF SELLERS.


 


(A)                                  MVE IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING AS A CORPORATION UNDER THE LAWS OF THE STATE OF OHIO AND HAS
FULL POWER AND AUTHORITY TO OWN PARTNERSHIP INTERESTS; AND


 


(B)                                 MIAMI VALLEY IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING AS A CORPORATION UNDER THE LAWS OF THE STATE OF
VERMONT AND HAS FULL POWER AND AUTHORITY TO OWN PARTNERSHIP INTERESTS.


 


4.2.                              TITLE TO PARTNERSHIP INTERESTS.  SELLERS OWN
THE LEGAL TITLE TO AND THE BENEFICIAL OWNERSHIP OF ALL THE PARTNERSHIP INTERESTS
FREE AND CLEAR OF ALL ENCUMBRANCES, INCLUDING, WITHOUT LIMITATION, ANY
AGREEMENT, UNDERSTANDING OR RESTRICTION AFFECTING THE VOTING RIGHTS OR OTHER
INCIDENTS OF LEGAL TITLE OR BENEFICIAL OWNERSHIP PERTAINING TO THE PARTNERSHIP
INTERESTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.2, THERE ARE NO RESTRICTIONS,
APPROVALS OR COVENANTS REGARDING THE VOTING OR TRANSFER OF ANY PARTNERSHIP
INTERESTS TO BUYER AND THE SUBSTITUTION OF BUYER AS A LIMITED PARTNER IN THE
PARTNERSHIPS PURSUANT TO THE PARTNERSHIP AGREEMENTS OR ANY AGREEMENT OR OTHER
INSTRUMENT TO WHICH EITHER SELLER IS A PARTY OR BY WHICH EITHER SELLER IS
BOUND.  UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
SELLERS WILL TRANSFER THE PARTNERSHIP INTERESTS TO BUYER, FREE AND CLEAR OF ALL
ENCUMBRANCES.

 


4.3.                              CERTAIN PARTNERSHIP MATTERS.  SELLERS HAVE
CONTRIBUTED IN CASH ALL OF THE CAPITAL CALLED BY THE PARTNERSHIPS REQUIRED TO BE
CONTRIBUTED BY SELLERS, INCLUDING, WITHOUT LIMITATION, ALL MANAGEMENT FEES OR
OTHER AMOUNTS HERETOFORE BILLED WITH RESPECT TO ANY PARTNERSHIP.  SELLERS HAVE
NO KNOWLEDGE OF ANY LOSSES THAT MIGHT CONSTITUTE ASSUMED PARTNERSHIP LIABILITIES
OTHER THAN THOSE SET FORTH ON SCHEDULE 4.3(I).  NEITHER SELLER IS IN DEFAULT
UNDER OR IN BREACH OF ANY OF THE PARTNERSHIP AGREEMENTS OR ANY OTHER AGREEMENT
THAT RELATES TO A PARTNERSHIP TO WHICH A SELLER OR ANY OF ITS AFFILIATES IS A
PARTY AND NEITHER SELLER HAS ACTED OR OMITTED TO ACT IN SUCH A WAY THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH, IT WOULD BE IN DEFAULT OR IN BREACH OF ANY
PARTNERSHIP AGREEMENT OR ANY OTHER AGREEMENT THAT RELATES TO A PARTNERSHIP TO
WHICH A SELLER OR ANY OF ITS AFFILIATES IS A PARTY.  TO THE KNOWLEDGE OF
SELLERS, THERE ARE NO PENDING ACTIONS, LIENS, PROCEEDINGS, INVESTIGATIONS,
CLAIMS OR THREATENED CLAIMS THAT ARE OR WOULD BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT ON THE VALUE OF THE PARTNERSHIP INTERESTS TAKEN AS A WHOLE EXCEPT
AS ARE SET FORTH ON SCHEDULE 4.3(II).

 


4.4.                              AUTHORIZATION.  SELLERS HAVE ALL NECESSARY
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, AND TO PERFORM ALL OF THE
OBLIGATIONS TO BE PERFORMED BY THEM HEREUNDER.  SELLERS HAVE TAKEN ALL ACTION
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO PERFORM ALL
OF THEIR OBLIGATIONS HEREUNDER.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED

 

8

--------------------------------------------------------------------------------


 


AND DELIVERED BY EACH SELLER AND, ASSUMING THE DUE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY BUYER, IS A LEGAL, VALID AND BINDING OBLIGATION OF EACH
SELLER, ENFORCEABLE AGAINST EACH SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT
THAT (I) SUCH ENFORCEMENT MAY BE SUBJECT TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT
RELATING TO CREDITORS’ RIGHTS GENERALLY, AND (II) THE REMEDY OF SPECIFIC
PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO
EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.

 


4.5.                              NO CONFLICT OR VIOLATION.  NEITHER THE
EXECUTION AND DELIVERY NOR THE CONSUMMATION OR PERFORMANCE OF THIS AGREEMENT BY
SELLERS WILL RESULT IN (A) A VIOLATION OF OR A CONFLICT WITH ANY PROVISION OF
THE ARTICLES OF INCORPORATION OR OTHER ORGANIZATIONAL DOCUMENTS OF EITHER
SELLER, (B) A BREACH OF, A DEFAULT UNDER, OR A RIGHT TO ACCELERATE WITH RESPECT
TO, ANY CONTRACT OR OTHER OBLIGATION TO WHICH EITHER SELLER OR ANY OF ITS
AFFILIATES IS A PARTY OR IS SUBJECT OR BY WHICH ANY ASSET OF EITHER SELLER IS
BOUND WHICH WOULD INTERFERE IN ANY MATERIAL WAY WITH THE ABILITY OF EITHER
SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR BUYER’S
REALIZATION OF THE BENEFITS OF THIS AGREEMENT, OR (C) ASSUMING THE ACCURACY OF
BUYER’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, A VIOLATION
BY EITHER SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES OF ANY STATUTE, RULE,
REGULATION, ORDINANCE, CODE, ORDER, JUDGMENT, WRIT, INJUNCTION, DECREE OR AWARD
OR THE CREATION OF AN ENCUMBRANCE, WHICH VIOLATION OR ENCUMBRANCE WOULD
INTERFERE IN ANY MATERIAL WAY WITH THE ABILITY OF EITHER SELLER TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR BUYER’S REALIZATION OF THE
BENEFITS OF THIS AGREEMENT.

 


4.6.                              CONSENTS AND APPROVALS.  TO SELLERS’
KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE 4.6, NO CONSENT, APPROVAL,
AUTHORIZATION OR OTHER ACTION BY, OR FILING WITH OR NOTIFICATION TO, ANY
GOVERNMENTAL OR REGULATORY AUTHORITY OR OTHER THIRD PARTY IS REQUIRED TO BE
OBTAINED OR MADE BY SELLERS OR ANY OF THEIR AFFILIATES ON OR PRIOR TO THE
CLOSING DATES IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT (I) WHERE FAILURE
TO OBTAIN SUCH CONSENT, APPROVAL, AUTHORIZATION OR ACTION, OR TO MAKE SUCH
FILING OR NOTIFICATION, WOULD NOT INTERFERE IN ANY MATERIAL WAY WITH THE ABILITY
OF SELLERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
BUYER’S REALIZATION OF THE BENEFITS OF THIS AGREEMENT AND (II) FOR THOSE
REQUIREMENTS WHICH BECOME APPLICABLE TO THE SELLERS AS A RESULT OF THE SPECIFIC
REGULATORY STATUS OF THE BUYER OR AS A RESULT OF ANY OTHER FACTS THAT
SPECIFICALLY RELATE TO THE BUSINESS OR ACTIVITIES IN WHICH THE BUYER IS OR
PROPOSES TO BE ENGAGED.

 


4.7.                              BROKERS.  EXCEPT FOR MORGAN STANLEY & CO.
INCORPORATED (“MORGAN STANLEY”), SELLERS HAVE NOT EMPLOYED, AND ARE NOT SUBJECT
TO ANY VALID CLAIM OF, ANY BROKER, FINDER, INVESTMENT BANKER, CONSULTANT OR
OTHER INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WHO WILL BE ENTITLED TO A FEE OR COMMISSION IN CONNECTION WITH SUCH
TRANSACTIONS.  SELLERS ARE SOLELY RESPONSIBLE FOR ANY PAYMENT, FEE OR COMMISSION
THAT MAY BE DUE TO MORGAN STANLEY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


4.8.                              INTEREST IN PARTNERSHIPS.  THE REPRESENTATIONS
OF SELLERS IN SCHEDULE 4.8 AS TO (I) ”TOTAL COMMITMENT,” (II) ”FUNDED LEVEL” AND
(III) “UNFUNDED LEVEL” FOR EACH PARTNERSHIP ARE TRUE, COMPLETE AND CORRECT AS OF
JUNE 30, 2004.  SCHEDULE 1.1 SETS FORTH THE NET ASSET VALUE AS OF JUNE 30, 2004
AS PROVIDED TO SELLERS BY THE RESPECTIVE PARTNERSHIPS.  THE CERTIFICATES
DELIVERED BY SELLERS TO BUYER IN ACCORDANCE WITH (I) SECTION 2.2(B) FOR THE
PERIOD JULY 1, 2004 THROUGH AND

 

9

--------------------------------------------------------------------------------


 


INCLUDING THE DATE WHICH IS TWO BUSINESS DAYS PRIOR TO EACH CLOSING DATE AND
(II) SECTION 2.2(C), EACH WILL BE TRUE, COMPLETE AND CORRECT.

 


4.9.                              NO OPT OUTS/WAIVER.  NEITHER SELLER HAS OPTED
OUT OF OR OTHERWISE BEEN EXCUSED FROM ANY PORTFOLIO INVESTMENT MADE BY ANY
PARTNERSHIP, AND WITH RESPECT TO THEIR RESPECTIVE PARTNERSHIP INTERESTS, EACH
SELLER HAS PARTICIPATED IN ITS PRO RATA SHARE OF EACH PORTFOLIO INVESTMENT MADE
BY SUCH PARTNERSHIP.  NEITHER SELLER HAS TAKEN ANY ACTION WITH RESPECT TO THE
PARTNERSHIPS OTHER THAN AS A LIMITED PARTNER OR MEMBER OF THE PARTNERSHIP IN
ACCORDANCE WITH THE PARTNERSHIP AGREEMENT AND OTHER OPERATIVE DOCUMENTS OR
WAIVED ANY OF ITS RIGHTS UNDER SUCH PARTNERSHIP AGREEMENT OR OTHER DOCUMENTS
THAT HAS OR WOULD ADVERSELY AFFECT THE PARTNERSHIP INTERESTS.

 


4.10.                        ERISA PLAN ASSET MATTERS.  NEITHER SELLER IS, NOR
IS EITHER SELLER ACTING ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE
I OF ERISA AND/OR SECTION 4975 OF THE CODE.

 


4.11.                        AGREEMENTS AND COMMITMENTS.  SCHEDULE 4.11 SETS
FORTH A LIST OF ALL MATERIAL CONTRACTS, AGREEMENTS AND COMMITMENTS (OTHER THAN
THE PARTNERSHIP AGREEMENTS) TO WHICH A SELLER IS A PARTY WITH RESPECT TO THE
PARTNERSHIP INTERESTS.

 


4.12.                        RETURN OF DISTRIBUTIONS.  NEITHER SELLER HAS
RECEIVED WRITTEN NOTICE OF ANY OUTSTANDING OBLIGATION TO RETURN TO A PARTNERSHIP
DISTRIBUTIONS OR PORTIONS OF DISTRIBUTIONS, IF ANY, PREVIOUSLY RECEIVED FROM
SUCH PARTNERSHIP.

 


4.13.                        LITIGATION.  EXCEPT AS PROVIDED ON SCHEDULE 4.13,
THERE IS NOT PENDING OR, TO EITHER SELLER’S KNOWLEDGE, THREATENED AGAINST OR
AFFECTING EITHER SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES ANY ACTION, SUIT
OR PROCEEDING AT LAW OR IN EQUITY BEFORE ANY COURT, TRIBUNAL, GOVERNMENTAL BODY,
AGENCY OR OFFICIAL OR ANY ARBITRATOR RELATING TO EITHER SELLER’S PARTNERSHIP
INTERESTS OR THAT MIGHT AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY AGAINST
EITHER SELLER OF THIS AGREEMENT AND THE RELATED ASSIGNMENT AND ASSUMPTION
AGREEMENTS OR EITHER SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER AND
THEREUNDER.  EXCEPT AS PROVIDED ON SCHEDULE 4.13, NEITHER SELLERS NOR THEIR
AFFILIATES HAVE RECEIVED WRITTEN NOTIFICATION OF ANY LAWSUIT, PROCEEDING OR
INVESTIGATION PENDING OR THREATENED AGAINST EITHER SELLER THAT WOULD, IF
ADVERSELY DETERMINED, PREVENT OR MATERIALLY DELAY CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 


4.14.                        NO GENERAL SOLICITATION.  THE PARTNERSHIP INTERESTS
WERE NOT OFFERED TO BUYER BY MEANS OF ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING BY SELLERS OR ANY PERSON ACTING ON SELLERS’ BEHALF, INCLUDING,
WITHOUT LIMITATION: (I) ANY ADVERTISEMENT, ARTICLE, NOTICE, OR OTHER
COMMUNICATION PUBLISHED IN ANY NEWSPAPER, MAGAZINE, OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR (II) ANY SEMINAR OR MEETING TO WHICH BUYER
WAS INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING.

 


4.15.                        ABILITY TO TRANSFER.  EXCEPT AS PROVIDED ON
SCHEDULE 4.15, NEITHER SELLER HAS KNOWLEDGE OF ANY REASON TO BELIEVE THAT ANY OF
THE GENERAL PARTNERS WILL NOT PERMIT THE SELLERS TO SELL AND TRANSFER THEIR
RESPECTIVE INTERESTS IN THE PARTNERSHIPS WITHIN 120 DAYS OF THE DATE HEREOF;
PROVIDED THAT THE TRANSFERS WITH RESPECT TO THE PARTNERSHIPS IDENTIFIED ON
SCHEDULE 4.15 MAY NOT BE FULLY COMPLETED UNTIL A LATER DATE.

 

10

--------------------------------------------------------------------------------


 


ARTICLE V




REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to Sellers as follows:

 


5.1.                              ORGANIZATION OF BUYER.  BUYER IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION.

 


5.2.                              AUTHORIZATION.  BUYER HAS ALL NECESSARY POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT, AND TO PERFORM ALL OF THE
OBLIGATIONS TO BE PERFORMED BY IT HEREUNDER.  BUYER HAS TAKEN ALL ACTION
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO PERFORM ALL
OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT HAS BEEN DULY EXECUTED, AUTHORIZED
AND DELIVERED BY BUYER AND, ASSUMING THE DUE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SELLERS, IS A LEGAL, VALID AND BINDING OBLIGATION OF BUYER,
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT (I) SUCH
ENFORCEMENT MAY BE SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS
GENERALLY AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER
FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.

 


5.3.                              NO CONFLICT OR VIOLATION.  NEITHER THE
EXECUTION AND DELIVERY NOR THE CONSUMMATION OR PERFORMANCE OF THIS AGREEMENT BY
BUYER WILL RESULT IN (A) A VIOLATION OF OR A CONFLICT WITH ANY PROVISION OF ANY
ORGANIZATIONAL DOCUMENT OF BUYER, (B) A BREACH OF, OR A DEFAULT UNDER, OR A
RIGHT TO ACCELERATE WITH RESPECT TO, ANY TERM OR PROVISION OF ANY CONTRACT OR
OTHER OBLIGATION TO WHICH BUYER OR ANY OF ITS AFFILIATES IS A PARTY OR IS
SUBJECT OR BY WHICH ANY ASSET OF BUYER IS BOUND WHICH WOULD INTERFERE IN ANY
MATERIAL WAY WITH THE ABILITY OF BUYER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR SELLERS’ REALIZATION OF THE BENEFITS OF THIS
AGREEMENT, OR (C) A VIOLATION BY BUYER OR ANY OF ITS AFFILIATES OF ANY STATUTE,
RULE, REGULATION, ORDINANCE, CODE, ORDER, JUDGMENT, WRIT, INJUNCTION, DECREE OR
AWARD WHICH WOULD INTERFERE IN ANY MATERIAL WAY WITH THE ABILITY OF BUYER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR SELLERS’
REALIZATION OF THE BENEFITS OF THIS AGREEMENT.

 


5.4.                              ELIGIBILITY.  BUYER HAS NO REASON TO BELIEVE
THAT IT WILL NOT BE APPROVED AS A TRANSFEREE OR SUBSTITUTED LIMITED PARTNER IN
ANY OF THE PARTNERSHIPS BY ANY OF THE GENERAL PARTNERS WITHIN 120 DAYS OF THE
DATE HEREOF; PROVIDED THAT THE TRANSFERS WITH RESPECT TO THE PARTNERSHIPS
IDENTIFIED ON SCHEDULE 5.4 MAY NOT BE FULLY COMPLETED A LATER DATE.

 


5.5.                              CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH
IN SCHEDULE 5.5, NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ACTION BY, OR
FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR
OTHER THIRD PARTY IS REQUIRED TO BE OBTAINED OR MADE BY BUYER OR ANY OF ITS
AFFILIATES ON OR PRIOR TO THE CLOSING DATES IN CONNECTION WITH THE PERFORMANCE
BY BUYER OF THIS AGREEMENT AND THE CONSUMMATION BY BUYER OF THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT WHERE FAILURE TO OBTAIN SUCH CONSENT, APPROVAL,
AUTHORIZATION OR ACTION, OR TO MAKE SUCH FILING OR NOTIFICATION, WOULD NOT
INTERFERE IN ANY MATERIAL WAY WITH THE ABILITY OF BUYER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR SELLERS’ REALIZATION OF THE
BENEFITS OF THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


5.6.                              BROKERS.  BUYER HAS NOT EMPLOYED, AND IS NOT
SUBJECT TO ANY VALID CLAIM OF, ANY BROKER, FINDER, INVESTMENT BANKER, CONSULTANT
OR OTHER INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WHO WILL BE ENTITLED TO A FEE OR COMMISSION IN CONNECTION WITH SUCH
TRANSACTIONS.

 


5.7.                              SECURITIES LAW MATTERS.


 


(A)                                  BUYER IS, AS OF THE DATE HEREOF AND WILL BE
AS OF THE CLOSING DATES, AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN
REGULATION D UNDER THE SECURITIES ACT AS A RESULT OF BUYER’S SATISFACTION OF
CLAUSE EIGHT OF SUCH DEFINITION.


 


(B)                                 EXCLUDING ASSIGNMENTS PURSUANT TO SECTION
2.3, THE PARTNERSHIP INTERESTS ARE BEING ACQUIRED BY BUYER FOR ITS OWN ACCOUNT
AND NOT FOR THE ACCOUNT OF ANY OTHER PERSON AND NOT WITH A VIEW TO, OR FOR,
RESALE OR DISTRIBUTION THEREOF, IN WHOLE OR IN PART.  EXCLUDING ASSIGNMENTS
PURSUANT TO SECTION 2.3, BUYER HAS NO PRESENT AGREEMENT, UNDERSTANDING,
INTENTION OR ARRANGEMENT TO SELL, RESELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE
OF ALL OR ANY PART OF THE PARTNERSHIP INTERESTS.


 


(C)                                  BUYER UNDERSTANDS THAT THE TRANSFER OF THE
PARTNERSHIP INTERESTS IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND FROM REGISTRATION AND/OR QUALIFICATION UNDER ANY APPLICABLE
STATE SECURITIES LAW.  THEREFORE, BUYER UNDERSTANDS THAT IT CANNOT TRANSFER THE
PARTNERSHIP INTERESTS IT ACQUIRES UNLESS SUCH PARTNERSHIP INTERESTS ARE
SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.


 


(D)                                 BUYER ACKNOWLEDGES THAT THE PARTNERSHIP
INTERESTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND THAT NO UNITED
STATES OR FOREIGN REGULATORY AGENCY HAS PASSED UPON THE PARTNERSHIPS OR THE
PARTNERSHIP INTERESTS OR HAS MADE ANY FINDING OR DETERMINATION AS TO THE
FAIRNESS OF AN INVESTMENT IN THE PARTNERSHIP INTERESTS.  BUYER HAS SUFFICIENT
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS SO AS TO BE CAPABLE
OF EVALUATING THE MERITS AND RISKS OF PURCHASING THE PARTNERSHIP INTERESTS, IS
ABLE TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT, INCLUDING A COMPLETE LOSS
THEREOF, AND UNDERSTANDS THAT THERE ARE SUBSTANTIAL RISKS INVOLVED IN ACQUIRING
THE PARTNERSHIP INTERESTS.


 


(E)                                  THE PARTNERSHIP INTERESTS WERE NOT OFFERED
TO BUYER BY MEANS OF ANY GENERAL SOLICITATION OR GENERAL ADVERTISING BY SELLERS
OR ANY PERSON ACTING ON SELLERS’ BEHALF, INCLUDING, WITHOUT LIMITATION: (I) ANY
ADVERTISEMENT, ARTICLE, NOTICE, OR OTHER COMMUNICATION PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR
(II) ANY SEMINAR OR MEETING TO WHICH BUYER WAS INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING.


 


5.8.                              INVESTIGATION AND EVALUATION.  EXECUTION OF
THIS AGREEMENT SHALL CONSTITUTE BUYER’S REPRESENTATION THAT BUYER HAS BEEN
PROVIDED THE OPPORTUNITY TO PERFORM SUCH DUE DILIGENCE INVESTIGATION OF EACH
PARTNERSHIP, THE PARTNERSHIP INTERESTS AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS BUYER HAS DEEMED NECESSARY TO EVALUATE THE MERITS OF PURCHASING THE
PARTNERSHIP INTERESTS, HAS HAD THE OPPORTUNITY TO ASK QUESTIONS CONCERNING THE
TERMS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND HAS
MADE ITS DETERMINATION TO DO SO SOLELY BASED UPON ITS OWN ANALYSIS.  BUYER
UNDERSTANDS AND

 

12

--------------------------------------------------------------------------------


 


AGREES THAT SELLERS MAKE AND HAVE MADE NO REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH THE PURCHASE BY BUYER OF THE PARTNERSHIP INTERESTS OTHER THAN
THOSE EXPRESSLY CONTAINED HEREIN AND THEREFORE NO IMPLIED REPRESENTATIONS OR
WARRANTIES WHATSOEVER ARE MADE.  BUYER UNDERSTANDS AND AGREES THAT NEITHER
SELLER NOR ANY OF ITS REPRESENTATIVES NOR ANY OTHER PERSON ACTING ON A SELLER’S
BEHALF HAS MADE ANY REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) AS TO THE
PARTNERSHIPS OR THEIR FINANCIAL CONDITION OR PROSPECTS OR OTHERWISE.

 


5.9.                              INTEREST IN PARTNERSHIPS.    SCHEDULE 5.9 SETS
FORTH A LISTING OF THE PARTNERSHIPS IN WHICH BUYER OR ANY OF ITS AFFILIATES IS
AN INVESTOR AS OF THE DATE OF THIS AGREEMENT (FOR PURPOSES OF THIS SECTION 5.9,
BUYER HAS TREATED AN INVESTMENT IN ANY PARALLEL PARTNERSHIP OF A PARTNERSHIP AS
AN INVESTMENT IN THE RELEVANT PARTNERSHIP).

 


5.10.                        ERISA.  THE PURCHASE AND SALE OF THE PARTNERSHIP
INTERESTS CONTEMPLATED HEREUNDER SHALL NOT CONSTITUTE A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975(C)(1)(A) THROUGH (F) OF
THE CODE, OR CAUSE A VIOLATION OF ANY LAW, REGULATION OR RESTRICTION MATERIALLY
SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE.  EXCEPT AS SET FORTH
IN SCHEDULE 5.10, BUYER IS NOT (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF ERISA), WHETHER OR NOT SUBJECT TO THE PROVISIONS OF TITLE I OF
ERISA, (B) ANY PLAN DESCRIBED IN SECTION 4975 OF THE CODE OR (C) ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN
THAT ENTITY.  IF BUYER IS ANY OF THE ENTITIES DESCRIBED IN (A), (B) OR (C)
ABOVE, THEN BUYER’S ACQUISITION OF THE PARTNERSHIP INTERESTS WILL NOT CAUSE THE
PARTNERSHIP TO BECOME A PARTY IN INTEREST (AS DEFINED IN SECTION 3(14) OF ERISA)
OR A DISQUALIFIED PERSON (AS DEFINED IN SECTION 4975 OF THE CODE) TO ANY
EMPLOYEE BENEFIT PLAN OR PLAN THE ASSETS OF WHICH CONSTITUTE ASSETS OF BUYER.

 


5.11.                        AVAILABILITY OF CAPITAL.  BUYER HAS AVAILABLE, AND
CAN IMMEDIATELY CALL, COMMITTED CAPITAL, DIRECTLY OR INDIRECTLY, FROM
INSTITUTIONAL INVESTORS WHICH TOGETHER WITH THE AVAILABLE CAPITAL OF BUYER
TOTALS AT LEAST ONE BILLION TWO HUNDRED NINETY-SIX MILLION DOLLARS
($1,296,000,000.00), WHICH WILL BE SUFFICIENT TO PAY THE AGGREGATE PURCHASE
PRICE AT THE TIMES INDICATED HEREIN AND AT THE CLOSINGS AS SCHEDULED BY THE
PARTIES AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 


5.12.                        INVESTMENT COMPANY ACT.  BUYER IS EXCLUDED FROM THE
DEFINITION OF “INVESTMENT COMPANY” BY REASON OF SECTION 3(C)(7) UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). 
BUYER, AND EACH EQUITY OWNER THEREOF, IS A “QUALIFIED PURCHASER” WITHIN THE
MEANING OF SECTION 2(A)(51)(A) OF THE INVESTMENT COMPANY ACT.

 


5.13.                        PUBLIC UTILITIES HOLDING COMPANY ACT.  BUYER IS NOT
AN “AFFILIATE” OF DPL INC., AS DEFINED UNDER SECTION 2(A)(11) OF THE PUBLIC
UTILITIES HOLDING COMPANY ACT OF 1935.

 

13

--------------------------------------------------------------------------------


 


ARTICLE VI




COVENANTS


 


6.1.                              REGULATORY AND OTHER AUTHORIZATIONS.  EACH OF
THE SELLERS AND BUYER WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL
AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS OF ALL FEDERAL, STATE AND FOREIGN
REGULATORY BODIES AND OFFICIALS THAT MAY BE OR BECOME NECESSARY FOR THE
PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT AND WILL COOPERATE
FULLY WITH THE OTHER PARTY IN PROMPTLY SEEKING TO OBTAIN ALL SUCH
AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS.  NEITHER THE SELLERS NOR BUYER
WILL TAKE ANY ACTION THAT WILL HAVE THE EFFECT OF DELAYING, IMPAIRING OR
IMPEDING THE RECEIPT OF ANY REQUIRED APPROVAL.

 


6.2.                              FURTHER ACTION.  EACH OF THE SELLERS AND BUYER
SHALL EXECUTE SUCH DOCUMENTS AND OTHER PAPERS AND TAKE SUCH FURTHER ACTIONS AS
MAY BE REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING USING THEIR COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN THE GP CONSENTS AND PROVIDE ANY COMMERCIALLY REASONABLE
INDEMNIFICATION, AGREEMENTS, CERTIFICATES, OPINIONS AND OTHER DOCUMENTS TO THE
PARTNERSHIPS IN CONNECTION THEREWITH.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, EACH OF THE PARTIES SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS AND TO DO, OR
CAUSE TO BE DONE, ALL OTHER THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE
AND MAKE EFFECTIVE AS PROMPTLY AS PRACTICABLE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

 


6.3.                              CONFIDENTIALITY.  THE CONFIDENTIALITY
AGREEMENTS BETWEEN DPL INC. AND EACH OF (I) ALPINVEST PARTNERS CS INVESTMENTS
2003 C.V. AND ALPINVEST PARTNERS FUND OF FUNDS CUSTODIAN II A.B.V. AND (II)
LEXINGTON PARTNERS INC. AND ATTACHED AS EXHIBIT C (THE “CONFIDENTIALITY
AGREEMENTS”) ARE INCORPORATED BY REFERENCE HEREIN AND SHALL CONTINUE IN FULL
FORCE AND EFFECT.  ANY NONPUBLIC INFORMATION PROVIDED TO BUYER PURSUANT TO THIS
AGREEMENT OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
SUBJECT TO THE TERMS OF THE CONFIDENTIALITY AGREEMENTS, AND BUYER AGREES TO BE
BOUND BY THE CONFIDENTIALITY AGREEMENTS AS IF NAMED AS A PARTY THERETO.  THE
DEFINITION OF “EVALUATION MATERIAL” CONTAINED IN THE CONFIDENTIALITY AGREEMENTS
IS HEREBY AMENDED TO INCLUDE THIS AGREEMENT, ALL SCHEDULES AND EXHIBITS TO THIS
AGREEMENT, AND ALL INFORMATION OBTAINED FROM THE SELLERS PURSUANT TO THIS
AGREEMENT.

 


6.4.                              DISPUTE RESOLUTION.  EXCEPT WITH RESPECT TO
THE MATTERS SET FORTH ON SCHEDULE 6.4(A), ANY CONTROVERSY OR CLAIM (“CLAIM”),
WHETHER BASED ON CONTRACT, TORT, STATUTE OR OTHER LEGAL OR EQUITABLE THEORY
(INCLUDING BUT NOT LIMITED TO ANY CLAIM OF FRAUD, MISREPRESENTATION OR
FRAUDULENT INDUCEMENT OR ANY QUESTION OF VALIDITY OR EFFECT OF THIS AGREEMENT
INCLUDING THIS CLAUSE) ARISING OUT OF OR RELATED TO THIS AGREEMENT (INCLUDING
ANY AMENDMENTS OR EXTENSIONS), OR THE BREACH OR TERMINATION THEREOF SHALL BE
SETTLED BY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF SCHEDULE 6.4(B).

 


6.5.                              EXPENSES; TRANSFER TAXES.  BUYER AND EACH OF
THE SELLERS WILL EACH BE LIABLE FOR ITS OWN COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF ITS COUNSEL,
ACCOUNTANTS AND OTHER ADVISORS.  ALL COSTS AND EXPENSES INCURRED BY A
PARTNERSHIP AND

 

14

--------------------------------------------------------------------------------


 


THE GENERAL PARTNER THEREOF AND EACH OF THEIR RESPECTIVE AFFILIATES IN
CONNECTION WITH TRANSFERRING THE PARTNERSHIP INTERESTS AS CONTEMPLATED HEREBY
AND CAUSING BUYER TO BE ACCEPTED AS A LIMITED PARTNER IN SUBSTITUTION FOR SELLER
UNDER EACH PARTNERSHIP AGREEMENT AND ANY FEES IMPOSED ON THE BUYER OR SELLERS BY
A PARTNERSHIP SHALL BE BORNE 50% BY SELLERS, ON THE ONE HAND, AND 50% BY BUYER,
ON THE OTHER HAND, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE
PARTNERSHIP AGREEMENTS AND REGARDLESS OF WHETHER THE TRANSFERS ARE CONSUMMATED. 
SELLER SHALL BE RESPONSIBLE FOR ALL TRANSFER TAXES ARISING FROM THE TRANSFER OF
THE PARTNERSHIP INTERESTS.

 


6.6.                              NOTIFICATION BY BUYER.  BUYER SHALL NOTIFY
SELLERS PROMPTLY UPON THE OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF BUYER
TO PAY THE AGGREGATE PURCHASE PRICE OR ANY PORTION THEREOF AND CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.

 


6.7.                              SIDE LETTERS, ETC.  EACH OF THE SELLERS AND
BUYER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIGN AND TRANSFER ANY SIDE
LETTER OR OTHER AGREEMENT IN RESPECT OF EACH PARTNERSHIP INTEREST TO THE BUYER
FOR THE BENEFIT OF THE BUYER AND/OR ITS ASSIGNEES HEREUNDER.

 


6.8.                              DELIVERY OF PARTNERSHIP AGREEMENTS, ETC. 
SUBJECT TO THE RECEIPT OF THE APPLICABLE CONSENTS AND APPROVALS FROM THE GENERAL
PARTNERS OF THE PARTNERSHIPS, NO LATER THAN FIFTEEN (15) BUSINESS DAYS AFTER THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SELLERS SHALL DELIVER TO BUYER, IN
RESPECT OF EACH PARTNERSHIP INTEREST, (I) THE PARTNERSHIP AGREEMENT, (II) ANY
SIDE LETTERS BETWEEN EITHER SELLER AND THE GENERAL PARTNER AND/OR THE
PARTNERSHIP, (III) OTHER OPERATIONAL DOCUMENTS, (III) THE QUARTERLY REPORTS FOR
THE TWO IMMEDIATELY PRECEDING QUARTERS, (IV) THE ANNUAL REPORT FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR, (V) ALL CORRESPONDENCE BY AND BETWEEN EITHER
SELLER AND THE GENERAL PARTNER OR THE PARTNERSHIP, INCLUDING CAPITAL CALL AND
DISTRIBUTION NOTICES, (COLLECTIVELY, “GP CORRESPONDENCE”) AFTER JUNE 30, 2004,
AND (VI) ANY OTHER AGREEMENT BETWEEN A PARTNERSHIP AND A SELLER OR ANY OF
SELLERS’ AFFILIATES.  THE SELLERS SHALL NOTIFY THE GENERAL PARTNER WITH RESPECT
TO EACH PARTNERSHIP INTEREST WITHIN 48 HOURS OF THE EXECUTION AND DELIVERY OF
THIS AGREEMENT THAT THE SELLERS INTEND (A) TO TRANSFER SUCH PARTNERSHIP INTEREST
TO BUYER AND (II) TO PROVIDE COPIES OF THE DOCUMENTS IDENTIFIED IN CLAUSES (I)
THROUGH (VI) ABOVE TO BUYER.  SELLERS SHALL DELIVER COPIES OF THE DOCUMENTS
IDENTIFIED IN CLAUSES (I) THROUGH (VI) ABOVE TO BUYER WITH RESPECT TO EACH
PARTNERSHIP INTEREST AS PROMPTLY AS POSSIBLE AND, IN ANY EVENT, PRIOR TO THE
CLOSING WITH RESPECT TO SUCH PARTNERSHIP INTEREST.

 

From the date hereof with respect to each Partnership Interest, subject to the
receipt of the applicable consents and approvals from the General Partners of
the Partnerships, the Sellers shall deliver to Buyer all GP Correspondence with
respect to such Partnership Interest within two Business Days after receipt by
either Seller.

 


6.9.                              COMPLIANCE WITH OPERATIVE DOCUMENTS.  FROM THE
DATE HEREOF UNTIL THE CLOSING WITH RESPECT TO EACH PARTNERSHIP INTEREST, THE
SELLERS AGREE THAT THEY WILL COMPLY WITH THE TERMS OF THE PARTNERSHIP AGREEMENT
(AND ANY RELATED OPERATIVE DOCUMENTS WITH RESPECT TO THE PARTNERSHIP AGREEMENTS
TO WHICH A SELLER IS A PARTY) WITH RESPECT TO SUCH PARTNERSHIP INTEREST.  FROM
THE DATE HEREOF UNTIL THE CLOSING WITH RESPECT TO EACH PARTNERSHIP INTEREST, THE
SELLERS SHALL NOT ENTER INTO ANY AGREEMENTS, AMENDMENTS OF ANY AGREEMENTS OR
WAIVERS WITH RESPECT TO ANY PARTNERSHIP INTEREST WITHOUT BUYER’S CONSENT AND
EACH SELLER SHALL CONSULT WITH BUYER IN CONNECTION WITH ANY VOTING MATTERS WITH
RESPECT TO ANY PARTNERSHIP INTEREST; PROVIDED THAT IF THE

 

15

--------------------------------------------------------------------------------


 


APPLICABLE SELLER AND BUYER FAIL TO REACH AN AGREEMENT REGARDING A MATTER FOR
WHICH EITHER SELLER’S VOTE IS REQUIRED, SUCH SELLER SHALL VOTE AS IT DEEMS
APPROPRIATE.

 


6.10.                        RETAINED LIMITED PARTNERS CLAWBACK.  TO THE EXTENT
BUYER IS REQUIRED TO RETURN TO A PARTNERSHIP ANY DISTRIBUTIONS THAT WERE MADE TO
EITHER SELLER AT ANY TIME PRIOR TO JULY 1, 2004 FROM ANY PARTNERSHIP TO THE
EXTENT THAT THE EVENTS GIVING RISE TO SUCH DISTRIBUTION AND THE EVENTS GIVING
RISE TO SUCH OBLIGATION TO RETURN ARISE OUT OF THE SAME PORTFOLIO INVESTMENT AND
IF SUCH OBLIGATIONS CONSTITUTE A RETAINED LIMITED PARTNER CLAWBACK, THEN THE
SELLERS SHALL PAY SUCH AMOUNTS.

 


ARTICLE VII




CONDITIONS TO CLOSING


 


7.1.                              CONDITIONS TO OBLIGATIONS OF THE SELLERS.  THE
OBLIGATIONS OF THE SELLERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT, AT OR PRIOR TO EACH CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS:

 


(A)                                  REPRESENTATIONS AND WARRANTIES; COVENANTS.
 THE REPRESENTATIONS AND WARRANTIES OF THE BUYER CONTAINED IN THIS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF EACH CLOSING, WITH THE
SAME FORCE AND EFFECT AS IF MADE ON AND AS OF EACH CLOSING DATE (EXCEPT AS TO
ANY SUCH REPRESENTATION OR WARRANTY WHICH SPEAKS AS OF A SPECIFIC DATE, WHICH
MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE), AND ALL THE
COVENANTS AND OTHER OBLIGATIONS CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH
BY THE BUYER ON OR BEFORE EACH CLOSING DATE SHALL HAVE BEEN COMPLIED WITH, AND
THE SELLERS SHALL HAVE RECEIVED A CERTIFICATE OF THE BUYER TO SUCH EFFECT SIGNED
BY A DULY AUTHORIZED OFFICER THEREOF.


 


(B)                                 NO PROHIBITION.  THERE SHALL NOT EXIST ANY
TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION, FINAL
JUDGMENT, LAW OR REGULATION PROHIBITING THE CONSUMMATION OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY PENDING OR, TO THE KNOWLEDGE OF ANY
PARTY, THREATENED ACTION BY ANY GOVERNMENTAL AUTHORITY PROHIBITING OR SEEKING TO
PROHIBIT THE CONSUMMATION OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(C)                                  GP CONSENTS.  UNLESS THE PARTIES OTHERWISE
AGREE TO AN ALTERNATIVE ARRANGEMENT, SELLERS SHALL HAVE OBTAINED THE GP CONSENTS
FOR THE PARTNERSHIP INTERESTS TO BE TRANSFERRED AT EACH CLOSING.


 


(D)                                 ASSIGNMENT AND ASSUMPTION AGREEMENTS. 
UNLESS THE PARTIES OTHERWISE AGREE TO AN ALTERNATIVE ARRANGEMENT, BUYER AND THE
GENERAL PARTNER SHALL HAVE EXECUTED AND DELIVERED TO THE RESPECTIVE SELLER AT
EACH CLOSING THE ASSIGNMENT AND ASSUMPTION AGREEMENT FOR EACH PARTNERSHIP
INTEREST TO BE TRANSFERRED.


 


(E)                                  ADDITIONAL DOCUMENTS.  SELLERS SHALL HAVE
RECEIVED SUCH ADDITIONAL DOCUMENTS, CERTIFICATES, PAYMENTS, ASSIGNMENTS,
TRANSFERS AND OTHER DELIVERIES AS ARE REQUIRED BY THIS AGREEMENT WITH RESPECT TO
SUCH PARTNERSHIP INTEREST OR AS THEY OR THEIR COUNSEL MAY REASONABLY REQUEST AND
AS ARE CUSTOMARY TO EFFECT A CLOSING OF THE MATTERS HEREIN CONTEMPLATED.

 

16

--------------------------------------------------------------------------------


 


7.2.                              CONDITIONS TO OBLIGATIONS OF THE BUYER.  THE
OBLIGATIONS OF THE BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT, AT OR PRIOR TO EACH CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS:

 


(A)                                  REPRESENTATIONS AND WARRANTIES; COVENANTS. 
THE REPRESENTATIONS AND WARRANTIES OF THE SELLERS CONTAINED IN THIS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH CLOSING, WITH THE
SAME FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH CLOSING DATE (EXCEPT AS TO
ANY SUCH REPRESENTATION OR WARRANTY WHICH SPEAKS AS OF A SPECIFIC DATE, WHICH
MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE), AND ALL THE
COVENANTS AND OTHER OBLIGATIONS CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH
BY THE SELLERS ON OR BEFORE SUCH CLOSING DATE SHALL HAVE BEEN COMPLIED WITH, AND
THE BUYER SHALL HAVE RECEIVED A CERTIFICATE OF THE SELLER TO SUCH EFFECT SIGNED
BY A DULY AUTHORIZED OFFICER THEREOF.


 


(B)                                 NO PROHIBITION.  THERE SHALL NOT EXIST ANY
TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION, FINAL
JUDGMENT, LAW OR REGULATION PROHIBITING THE CONSUMMATION OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY PENDING OR, TO THE KNOWLEDGE OF ANY
PARTY, THREATENED ACTION BY ANY GOVERNMENTAL AUTHORITY PROHIBITING OR SEEKING TO
PROHIBIT THE CONSUMMATION OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(C)                                  GP CONSENTS.  UNLESS THE PARTIES OTHERWISE
AGREE TO AN ALTERNATIVE ARRANGEMENT, SELLERS SHALL HAVE OBTAINED THE GP CONSENTS
FOR THE PARTNERSHIP INTERESTS TO BE TRANSFERRED AT SUCH CLOSING.


 


(D)                                 ASSIGNMENT AND ASSUMPTION AGREEMENTS. 
UNLESS THE PARTIES OTHERWISE AGREE TO AN ALTERNATIVE ARRANGEMENT, SELLERS AND
THE GENERAL PARTNER SHALL HAVE EXECUTED AND DELIVERED TO BUYER AT SUCH CLOSING
THE ASSIGNMENT AND ASSUMPTION AGREEMENT FOR EACH PARTNERSHIP INTEREST TO BE
TRANSFERRED AT SUCH CLOSING.


 


(E)                                  ADDITIONAL DOCUMENTS.  BUYER SHALL HAVE
RECEIVED SUCH ADDITIONAL DOCUMENTS, CERTIFICATES, PAYMENTS, ASSIGNMENTS,
TRANSFERS AND OTHER DELIVERIES AS ARE REQUIRED BY THIS AGREEMENT WITH RESPECT TO
SUCH PARTNERSHIP INTEREST OR AS IT OR ITS COUNSEL MAY REASONABLY REQUEST AND AS
ARE CUSTOMARY TO EFFECT A CLOSING OF THE MATTERS HEREIN CONTEMPLATED.  EACH
SELLER SHALL HAVE EXECUTED AND DELIVERED TO BUYER AN AFFIDAVIT IN ACCORDANCE
WITH SECTION 1445(B)(2) OF THE CODE.


 


ARTICLE VIII




TERMINATION


 


8.1.                              TERMINATION.  (A)  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE EARLIER OF (I) THE DATE ON WHICH ALL OF THE
PARTNERSHIP INTERESTS SHALL HAVE BEEN TRANSFERRED TO BUYER AND (II) THE OUTSIDE
DATE:

 

(I)                                     BY EITHER SELLER, IF BUYER HAS
MATERIALLY BREACHED ANY COVENANTS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES
CONTAINED HEREIN, WHICH IS NOT CURED BY BUYER

 

17

--------------------------------------------------------------------------------


 

WITHIN 10 CALENDAR DAYS AFTER RECEIVING NOTICE FROM SELLER REQUESTING SUCH
BREACH BE CURED;

 

(II)                                  BY BUYER, IF EITHER SELLER HAS MATERIALLY
BREACHED ANY COVENANTS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES CONTAINED
HEREIN, WHICH IS NOT CURED BY SELLER WITHIN 10 CALENDAR DAYS AFTER RECEIVING
NOTICE FROM BUYER REQUESTING SUCH BREACH BE CURED; OR

 

(III)                               BY MUTUAL WRITTEN AGREEMENT EXECUTED BY
SELLERS AND BUYER;

 


PROVIDED, HOWEVER, THAT THE PARTY SEEKING TERMINATION PURSUANT TO CLAUSE (I) AND
(II) IS NOT THEN IN MATERIAL BREACH OF ANY OF ITS COVENANTS, AGREEMENTS,
REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN.


 


(B)                                 THIS AGREEMENT SHALL TERMINATE ON THE
OUTSIDE DATE WITH RESPECT TO ANY PARTNERSHIP FOR WHICH GP CONSENT SHALL NOT HAVE
BEEN OBTAINED FOR THE TRANSFER OF ANY PARTNERSHIP INTEREST THEREIN AND FOR WHICH
BUYER AND SELLERS SHALL NOT HAVE OTHERWISE AGREED TO AN ALTERNATIVE ARRANGEMENT.


 


8.2.                              EFFECT OF TERMINATION.  IF THIS AGREEMENT IS
TERMINATED AS PERMITTED BY SECTION 8.1, THIS AGREEMENT SHALL FORTHWITH BECOME
VOID AND NONE OF THE PARTIES SHALL HAVE ANY LIABILITY OR FURTHER OBLIGATION
ARISING OUT OF THIS AGREEMENT; PROVIDED THAT THE AGREEMENT SHALL REMAIN BINDING
WITH RESPECT TO ANY PARTNERSHIP INTERESTS THAT HAVE BEEN TRANSFERRED TO BUYER OR
FOR WHICH BUYER AND SELLERS HAVE AGREED TO AN ALTERNATIVE ARRANGEMENT, PROVIDED
FURTHER, THAT NOTHING HEREIN WILL RELIEVE ANY PARTY FROM LIABILITY FOR ANY
BREACH OF ANY COVENANT, AGREEMENT, REPRESENTATION OR WARRANTY CONTAINED HEREIN
PRIOR TO SUCH TERMINATION.  BUYER’S OBLIGATIONS ARISING FROM SECTION 6.3 HEREIN
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


ARTICLE IX




INDEMNIFICATION


 


9.1.                              SURVIVAL OF CERTAIN REPRESENTATIONS AND
WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 4.1
(ORGANIZATION OF SELLERS), 4.2 (TITLE OF PARTNERSHIP INTERESTS), 4.4
(AUTHORIZATION), 4.5 (NO CONFLICT OR VIOLATION), 4.6 (CONSENTS AND APPROVALS),
4.7 (BROKERS), 4.13 (LITIGATION), 4.14 (NO GENERAL SOLICITATION),
5.1(ORGANIZATION OF BUYER), 5.2 (AUTHORIZATION), 5.3 (NO CONFLICT OR VIOLATION),
5.4 (ELIGIBILITY), 5.5 (CONSENTS AND APPROVALS), 5.6 (BROKERS) AND 5.11
(AVAILABILITY OF CAPITAL) SHALL SURVIVE FOR A PERIOD OF TWENTY-FOUR (24) MONTHS
AFTER EACH CLOSING DATE.  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTIONS 4.3 (CERTAIN PARTNERSHIP MATTERS), 4.8 (INTEREST IN PARTNERSHIPS), 4.9
(NO OPT OUTS/WAIVER), 4.11 (AGREEMENTS AND COMMITMENTS), 4.12 (RETURN OF
DISTRIBUTIONS), 4.15 (ABILITY TO TRANSFER), 5.7 (SECURITIES LAW MATTERS), 5.8
(INVESTIGATION AND EVALUATION), 5.9 (INTEREST IN PARTNERSHIPS), 5.12 (INVESTMENT
COMPANY ACT) AND 5.13 (PUBLIC UTILITIES HOLDING COMPANY ACT) SHALL SURVIVE FOR A
PERIOD OF EIGHTEEN (18) MONTHS AFTER EACH CLOSING DATE.  THE REPRESENTATIONS IN
SECTIONS 4.10 (ERISA PLAN MATTERS) AND 5.10 (ERISA) SHALL SURVIVE FOR THE
APPLICABLE STATUTORY PERIODS.

 

18

--------------------------------------------------------------------------------


 


9.2.                              INDEMNIFICATION BY SELLERS.  (A) SELLERS SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER, ANY REPRESENTATIVES OF BUYER OR ITS
AFFILIATES, AND BUYER’S AFFILIATES, SUCCESSORS AND ASSIGNS (THE “BUYER
INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES DIRECTLY OR INDIRECTLY
BASED UPON, ARISING OUT OF, RESULTING FROM OR RELATING TO:

 

(I)                                     ANY BREACH OF ANY REPRESENTATION OR
WARRANTY OF SELLERS CONTAINED IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT OR
INSTRUMENT DELIVERED BY EITHER SELLER TO BUYER PURSUANT TO THIS AGREEMENT;

 

(II)                                  ANY BREACH OF ANY AGREEMENT, COVENANT OR
OBLIGATION OF SELLERS SET FORTH IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT,
CERTIFICATE OR INSTRUMENT DELIVERED BY EITHER SELLER TO BUYER PURSUANT TO THIS
AGREEMENT; AND

 

(III)                               THE RETAINED PARTNERSHIP LIABILITIES.

 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED IN
SECTION 9.2(A) TO THE CONTRARY, EACH SELLER’S OBLIGATION TO INDEMNIFY, DEFEND
AND HOLD THE BUYER INDEMNIFIED PARTIES HARMLESS SHALL BE LIMITED AS FOLLOWS:


 

(I)                                     IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY A SELLER TO ALL BUYER INDEMNIFIED PARTIES PURSUANT TO
SECTION 9.2(A)(I) EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE PURCHASE PRICE;
AND

 

(II)                                  NO CLAIM MAY BE ASSERTED NOR MAY ANY
ACTION BE COMMENCED AGAINST A SELLER PURSUANT TO SECTION 9.2(A)(I) UNLESS
WRITTEN NOTICE OF SUCH CLAIM OR ACTION IS RECEIVED BY THE SELLER DESCRIBING IN
DETAIL THE FACTS AND CIRCUMSTANCES WITH RESPECT TO THE SUBJECT MATTER OF SUCH
CLAIM OR ACTION ON OR PRIOR TO THE DATE ON WHICH THE REPRESENTATION OR WARRANTY
ON WHICH SUCH CLAIM OR ACTION IS BASED CEASES TO SURVIVE AS SET FORTH IN
SECTION 9.1, IRRESPECTIVE OF WHETHER THE SUBJECT MATTER OF SUCH CLAIM OR ACTION
SHALL HAVE OCCURRED BEFORE OR AFTER SUCH DATE.

 


9.3.                              INDEMNIFICATION BY BUYER.  (A) BUYER SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS SELLERS, ANY REPRESENTATIVES OF EITHER
SELLER OR THEIR AFFILIATES, AND SELLERS’ AFFILIATES, SUCCESSORS AND ASSIGNS (THE
“SELLER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES DIRECTLY OR
INDIRECTLY BASED UPON, ARISING OUT OF, RESULTING FROM OR RELATING TO:

 

(I)                                     ANY BREACH OF ANY REPRESENTATION OR
WARRANTY OF BUYER CONTAINED IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT OR
INSTRUMENT DELIVERED BY BUYER TO EITHER SELLER PURSUANT TO THIS AGREEMENT;

 

(II)                                  ANY BREACH OF ANY AGREEMENT, COVENANT OR
OBLIGATION OF BUYER SET FORTH IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT,
CERTIFICATE OR INSTRUMENT DELIVERED BY BUYER TO EITHER SELLER PURSUANT TO THIS
AGREEMENT;

 

(III)                               THE ASSUMED PARTNERSHIP LIABILITIES; AND

 

(IV)                              ANY OBLIGATION OF SELLERS OR ANY OF THEIR
RESPECTIVE AFFILIATES TO INDEMNIFY ANY PARTNERSHIP, ANY GENERAL PARTNER, ANY
LIMITED PARTNER OR MEMBER AND THEIR RESPECTIVE

 

19

--------------------------------------------------------------------------------


 

PARTNERS, OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND
AFFILIATES ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM THE TRANSFER
AND ASSIGNMENT OF ANY PARTNERSHIP INTEREST TO BUYER OR ANY OF ITS AFFILIATES
(OTHER THAN ANY OBLIGATION OF SELLERS OR ANY OF THEIR RESPECTIVE AFFILIATES TO
INDEMNIFY ANY PARTNERSHIP, ANY GENERAL PARTNER, ANY LIMITED PARTNER OR MEMBER
AND THEIR RESPECTIVE PARTNERS, OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES, AGENTS,
REPRESENTATIVES AND AFFILIATES FOR ANY BREACH BY EITHER SELLER OF ANY OF
SELLER’S REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN ANY AGREEMENT
ENTERED INTO WITH A GENERAL PARTNER OR IN AN INSTRUMENT DELIVERED BY SUCH SELLER
TO THE GENERAL PARTNER, IN EACH CASE IN CONNECTION WITH THE TRANSFER AND
ASSIGNMENT OF ANY PARTNERSHIP INTEREST TO BUYER OR ANY OF ITS AFFILIATES).

 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED IN
SECTION 9.3(A) TO THE CONTRARY, BUYER’S OBLIGATION TO INDEMNIFY, DEFEND AND HOLD
THE SELLER INDEMNIFIED PARTIES HARMLESS SHALL BE LIMITED AS FOLLOWS:


 

(I)                                     IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY BUYER TO THE SELLER INDEMNIFIED PARTIES PURSUANT TO
SECTION 9.3(A)(I) EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE PURCHASE PRICE;
AND

 

(II)                                  NO CLAIM MAY BE ASSERTED NOR MAY ANY
ACTION BE COMMENCED AGAINST BUYER PURSUANT TO SECTION 9.3(A)(I) UNLESS WRITTEN
NOTICE OF SUCH CLAIM OR ACTION IS RECEIVED BY THE BUYER DESCRIBING IN DETAIL THE
FACTS AND CIRCUMSTANCES WITH RESPECT TO THE SUBJECT MATTER OF SUCH CLAIM OR
ACTION ON OR PRIOR TO THE DATE ON WHICH THE REPRESENTATION OR WARRANTY ON WHICH
SUCH CLAIM OR ACTION IS BASED CEASES TO SURVIVE AS SET FORTH IN SECTION 9.1,
IRRESPECTIVE OF WHETHER THE SUBJECT MATTER OF SUCH CLAIM OR ACTION SHALL HAVE
OCCURRED BEFORE OR AFTER SUCH DATE.

 


9.4.                              INDEMNIFICATION PROCEDURES.  (A) ANY SELLER
INDEMNIFIED PARTY OR BUYER INDEMNIFIED PARTY (THE “INDEMNIFIED PARTY”) SEEKING
INDEMNIFICATION HEREUNDER SHALL GIVE TO THE PARTY OBLIGATED TO PROVIDE
INDEMNIFICATION HEREUNDER (THE “INDEMNITOR”) WRITTEN NOTICE OF ANY CLAIM OR
MATTER WHICH GIVES RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER, PROMPTLY UPON
BECOMING AWARE OF A FACT, CONDITION OR EVENT FOR WHICH INDEMNIFICATION IS
PROVIDED UNDER THIS ARTICLE IX, BUT IN ANY EVENT WITHIN 30 DAYS AFTER SUCH
PERSON HAS ACTUAL KNOWLEDGE OF THE FACTS CONSTITUTING THE BASIS FOR
INDEMNIFICATION; PROVIDED THAT THE FAILURE OF AN INDEMNIFIED PARTY TO GIVE SUCH
NOTICE SHALL NOT RELIEVE ANY INDEMNITOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT THAT SUCH FAILURE MATERIALLY PREJUDICES THE RIGHTS OF ANY
SUCH INDEMNITOR.

 


(B)                                 THE INDEMNITOR SHALL HAVE THE RIGHT TO
CONTROL AND DIRECT, THROUGH COUNSEL OF ITS OWN CHOOSING, THE DEFENSE OR
SETTLEMENT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING BROUGHT BY A PERSON WHO IS
NOT A PARTY OR AN AFFILIATE OF A PARTY TO THIS AGREEMENT (A “THIRD PARTY
CLAIM”).  THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE, BUT IN SUCH
CASE THE EXPENSES OF THE INDEMNIFIED PARTY SHALL BE PAID BY THE INDEMNIFIED
PARTY; PROVIDED, THAT THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY, AT
INDEMNITOR’S EXPENSE, ONE COUNSEL OF ITS CHOICE TO REPRESENT THE INDEMNIFIED
PARTY, IF THERE EXISTS ANY ACTUAL OR POTENTIAL CONFLICT OF INTEREST BETWEEN THE
INDEMNITOR AND THE INDEMNIFIED PARTY.  THE INDEMNIFIED PARTY SHALL PROVIDE THE
INDEMNITOR WITH ACCESS TO ITS RECORDS AND PERSONNEL RELATING TO ANY THIRD PARTY
CLAIM DURING NORMAL BUSINESS HOURS AND SHALL OTHERWISE COOPERATE FULLY WITH THE
INDEMNITOR IN THE DEFENSE OR SETTLEMENT

 

20

--------------------------------------------------------------------------------


 


THEREOF, AND THE INDEMNITOR SHALL REIMBURSE THE INDEMNIFIED PARTY FOR ALL ITS
REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION THEREWITH.  IF THE INDEMNITOR
ELECTS TO DIRECT THE DEFENSE OF A THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL
NOT PAY, PERMIT TO BE PAID, OR SETTLE ANY PART OF ANY CLAIM OR DEMAND ARISING
FROM SUCH ASSERTED LIABILITY, UNLESS THE INDEMNITOR CONSENTS IN WRITING TO SUCH
PAYMENT OR UNLESS THE INDEMNITOR, SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 9.4(B), WITHDRAWS FROM THE DEFENSE OF SUCH ASSERTED LIABILITY, OR UNLESS
A FINAL JUDGMENT FROM WHICH NO APPEAL MAY BE TAKEN BY OR ON BEHALF OF THE
INDEMNITOR IS ENTERED AGAINST THE INDEMNIFIED PARTY FOR SUCH LIABILITY.  THE
INDEMNITOR WILL NOT SETTLE ANY CLAIM WITHOUT THE CONSENT OF THE INDEMNIFIED
PARTY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) IF SUCH SETTLEMENT WOULD
INVOLVE THE IMPOSITION OF EQUITABLE REMEDIES OR IMPOSE MATERIAL OBLIGATIONS ON
THE INDEMNIFIED PARTY OTHER THAN FINANCIAL OBLIGATIONS FOR WHICH THE INDEMNIFIED
PARTY WILL BE INDEMNIFIED HEREUNDER.  NO INDEMNIFIED PARTY SHALL BE REQUIRED TO
CONSENT TO ANY JUDGMENT OR SETTLEMENT THAT DOES NOT PROVIDE FOR THE
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITIES IN RESPECT
OF SUCH CLAIM.  IF THE INDEMNITOR SHALL FAIL TO DEFEND, OR IF, AFTER COMMENCING
OR UNDERTAKING ANY SUCH DEFENSE, FAILS TO PROSECUTE OR WITHDRAWS FROM THE
DEFENSE OF A THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
UNDERTAKE THE DEFENSE OR SETTLEMENT THEREOF, AT THE INDEMNITOR’S EXPENSE.  IF
THE INDEMNIFIED PARTY ASSUMES THE DEFENSE OF ANY SUCH CLAIM OR PROCEEDING
PURSUANT TO THIS SECTION 9.4(B) AND PROPOSES TO SETTLE SUCH CLAIM OR PROCEEDING
PRIOR TO A FINAL JUDGMENT THEREON OR TO FOREGO APPEAL WITH RESPECT THERETO, THEN
THE INDEMNIFIED PARTY SHALL GIVE THE INDEMNITOR PROMPT WRITTEN NOTICE THEREOF,
AND THE INDEMNITOR SHALL HAVE THE RIGHT TO PARTICIPATE IN THE SETTLEMENT OR
ASSUME OR REASSUME THE DEFENSE OF SUCH CLAIM OR PROCEEDING.


 


9.5.                              LIMITATIONS.  IN ANY CLAIM FOR INDEMNIFICATION
UNDER THIS AGREEMENT THAT DOES NOT INVOLVE A THIRD PARTY CLAIM, THE INDEMNITOR
SHALL NOT BE REQUIRED TO INDEMNIFY ANY PERSON FOR SPECIAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES.  AFTER EACH CLOSING, THE ENFORCEMENT OF THE
INDEMNIFICATION PROVISIONS OF THIS ARTICLE IX SHALL BE THE EXCLUSIVE REMEDY OF
THE PARTIES FOR ANY BREACH OF ANY WARRANTY OR REPRESENTATION CONTAINED IN THIS
AGREEMENT WITH RESPECT TO THE PARTNERSHIPS FOR WHICH A PARTNERSHIP INTEREST WAS
TRANSFERRED TO BUYER AND FOR WHICH BUYER AND SELLERS SHALL HAVE AGREED TO AN
ALTERNATIVE ARRANGEMENT; PROVIDED, HOWEVER, THAT SUCH EXCLUSIVITY SHALL NOT
LIMIT OR RESTRICT A PARTY’S ABILITY TO OBTAIN SPECIFIC PERFORMANCE OR INJUNCTIVE
RELIEF.

 


ARTICLE X


 


MISCELLANEOUS


 


10.1.                        SPECIFIC PERFORMANCE.  IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT THE MATERIAL BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT
WILL RESULT IN IRREPARABLE INJURY TO THE OTHER PARTY AND THAT THEREFORE SUCH
OTHER PARTY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE THEREOF.

 


10.2.                        ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY SELLER WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER.  SUBJECT TO SECTION 2.3, BUYER MAY NOT ASSIGN THIS
AGREEMENT OR ITS THE RIGHTS OR OBLIGATIONS UNLESS SELLERS CONSENT TO THE
ASSIGNMENT, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD, AND BUYER RETAINS
ALL LIABILITY HEREUNDER AS IF NO ASSIGNMENT HAD BEEN MADE.

 

21

--------------------------------------------------------------------------------


 


10.3.                        NOTICES.  UNLESS OTHERWISE PROVIDED HEREIN, ANY
NOTICE, REQUEST, INSTRUCTION OR OTHER DOCUMENT TO BE GIVEN HEREUNDER BY ANY
PARTY TO THE OTHER PARTY SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN DELIVERED IN PERSON OR BY COURIER OR BY FACSIMILE TRANSMISSION
(CONFIRMED TO THE SENDER BY MAIL), OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE PARTIES AS FOLLOWS:

 

 

If to Sellers:

MVE, Inc.

 

 

1065 Woodman Drive

 

 

Dayton, Ohio 45432

 

 

Telephone (937) 224-6000

 

 

Facsimile: (937) 259-7147

 

 

Attention: Pamela Holdren

 

 

 

 

 

Miami Valley Insurance Company

 

 

1065 Woodman Drive

 

 

Dayton, Ohio 45432

 

 

Telephone (937) 224-6000

 

 

Facsimile: (937) 259-7147

 

 

Attention: Pamela Holdren

 

 

 

 

With a copy to:

Cadwalader, Wickersham & Taft LLP

 

 

1 World Financial Center

 

 

New York, New York 10281

 

 

Telephone:(212) 504-6000

 

 

Facsimile:(212) 504-6666

 

 

Attention: Dennis J. Block, Esq.

 

 

 

 

If to Buyer:

AlpInvest/Lexington 2005, LLC

 

 

660 Madison Avenue, 23rd Floor

 

 

New York, New York 10021

 

 

Facsimile: (212) 754-1494

 

 

Attention: Wilson S. Warren

 

 

 

 

With a copy to:

Tjarko Hektor

 

 

600 Fifth Avenue, 17th Floor

 

 

New York, New York 10020

 

 

Facsimile: (212) 332-6241

 

 

 

 

 

and to

 

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Facsimile: (212) 715-8360

 

 

Attention: Michael Nelson, Esq.

 

22

--------------------------------------------------------------------------------


 

 

 

and to

 

 

 

 

 

Ropes & Gray LLP

 

 

45 Rockefeller Plaza

 

 

10th Floor

 

 

New York, New York 10111

 

 

Facsimile: (212) 497-3650

 

 

Attention: Daniel C. Kolb, Esq.

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.  Any failure by any party to
deliver copies of any notice shall not, in itself, affect the validity of such
notice if otherwise properly made to the other party.

 


10.4.                        CHOICE OF LAW.  THIS AGREEMENT SHALL BE CONSTRUED,
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

 


10.5.                        SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES
HEREOF IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THE MATTERS SET FORTH ON SCHEDULE 6.4(A) OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT THEREOF BROUGHT BY THE OTHER PARTY HERETO OR ITS SUCCESSOR OR
ASSIGNS MAY BE BROUGHT AND DETERMINED IN THE COURTS OF THE STATE OF OHIO, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH
ACTION OR PROCEEDING FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT, BY
WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THE MATTERS SET FORTH ON SCHEDULE 6.4(A), (A) ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS FOR ANY REASON OTHER THAN THE FAILURE TO SERVE IN ACCORDANCE WITH THIS
SECTION 10.5, (B) THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION
OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE), AND (C) TO THE
FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, THAT (I) THE SUIT, ACTION OR
PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (II) THE VENUE OF
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER AND (III) THE MATTERS SET FORTH ON
SCHEDULE 6.4(A), THIS AGREEMENT, OR THE SUBJECT MATTER THEREOF, MAY NOT BE
ENFORCED IN OR BY SUCH COURTS.

 


10.6.                        ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.  THIS
AGREEMENT, INCLUDING ALL OF THE SCHEDULES, ANNEXES, EXHIBITS AND CERTIFICATES
ATTACHED HERETO OR DELIVERED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT,
TOGETHER WITH THE CONFIDENTIALITY AGREEMENTS AND THE LETTER AGREEMENT BETWEEN
SELLERS AND BUYER AND OTHER PARTIES IDENTIFIED THEREIN OF EVEN DATE HEREWITH,
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS
AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES.  NO AMENDMENT,
SUPPLEMENT OR MODIFICATION OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY ALL PARTIES.  NO WAIVER OF ANY PROVISIONS OF THIS AGREEMENT WILL BE
VALID AND BINDING UNLESS IT IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM
THE WAIVER IS TO BE EFFECTIVE.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION
HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING
WAIVER UNLESS OTHERWISE EXPRESSLY PROVIDED.

 

23

--------------------------------------------------------------------------------


 


10.7.                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF
WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE
WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND
DELIVERED TO THE OTHER PARTIES, INCLUDING DELIVERY BY FACSIMILE, IT BEING
UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.

 


10.8.                        SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER INSTRUMENT REFERRED TO HEREIN, OR
THE APPLICATION OF SUCH PROVISION(S) TO ANY PERSON OR CIRCUMSTANCE, AT ANY TIME
OR TO ANY EXTENT, IS HELD, FOR ANY REASON, TO BE INVALID, VOID OR UNENFORCEABLE,
THE REMAINDER OF THE PROVISIONS OF THIS AGREEMENT OR SUCH OTHER INSTRUMENT (OR
THE APPLICATION OF SUCH IN OTHER JURISDICTIONS OR TO PERSONS OR CIRCUMSTANCES
OTHER THAN THOSE TO WHICH IT WAS HELD INVALID, VOID OR UNENFORCEABLE) SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND TO THE EXTENT PERMITTED BY ANY
APPLICABLE LAW, ANY SUCH PROVISION SHALL BE RESTRICTED IN APPLICABILITY OR
REFORMED TO THE MINIMUM EXTENT REQUIRED FOR SUCH TO BE ENFORCEABLE.  THIS
PROVISION SHALL BE INTERPRETED AND ENFORCED TO GIVE EFFECT TO THE ORIGINAL
WRITTEN INTENT OF THE PARTIES PRIOR TO DETERMINATION OF SUCH INVALIDITY OR
UNENFORCEABILITY.

 


10.9.                        HEADINGS.  THE HEADINGS OF THE ARTICLES AND
SECTIONS HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
INTENDED TO BE PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.

 


10.10.                  PUBLIC DISCLOSURE.  EXCEPT AS OTHERWISE REQUIRED BY LAW
OR BY OBLIGATIONS PURSUANT TO THE RULES OF ANY SECURITIES EXCHANGE, FOR SO LONG
AS THIS AGREEMENT IS IN EFFECT, NEITHER PARTY SHALL MAKE ANY PUBLIC DISCLOSURE
REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.

 


10.11.                  NO THIRD-PARTY RIGHTS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO, BUYER’S PERMITTED
ASSIGNS, THE BUYER INDEMNIFIED PARTIES AND THE SELLER INDEMNIFIED PARTIES, AND
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY
OTHER PERSON ANY RIGHTS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON
OF THIS AGREEMENT.

 


10.12.                  DISTRIBUTIONS AND NOTICES RECEIVED AFTER EACH CLOSING
DATE.  SELLERS SHALL REMIT TO BUYER, PROMPTLY UPON RECEIPT THEREOF, ANY
DISTRIBUTIONS OR NOTICES RECEIVED BY THEM AFTER EACH CLOSING DATE WITH RESPECT
TO ANY PARTNERSHIP INTEREST TRANSFERRED TO BUYER.

 


10.13.                  RESOLUTION OF CONFLICTS.  IN THE EVENT OF ANY
INCONSISTENCY OR CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE TERMS AND PROVISIONS OF ANY DOCUMENT EXECUTED BY BUYER AND/OR SELLERS IN
CONNECTION WITH OBTAINING ANY GP CONSENTS (OTHER THAN THE LETTER AGREEMENT), AS
BETWEEN BUYER AND SELLERS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  IN
THE EVENT OF CONFLICT BETWEEN THE PROVISIONS OF THE LETTER AGREEMENT AND THIS
AGREEMENT, AS IT MAY RELATE TO THE SUBJECT MATTER OF THE LETTER AGREEMENT, THE
PROVISIONS OF THE LETTER AGREEMENT SHALL CONTROL.

 


10.14.                  NOTIFICATION BY EACH PARTY.  EACH PARTY HERETO SHALL
IMMEDIATELY NOTIFY THE OTHER PARTIES HERETO IF SUCH PARTY SHALL BECOME AWARE OF
ANY FACT OR CIRCUMSTANCE THAT WOULD

 

24

--------------------------------------------------------------------------------


 


CAUSE ANY OF SUCH PARTY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT TO BE UNTRUE.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 13th day
of February, 2005.

 

 

MVE, INC.

 

 

 

 

 

 

 

By:

/s/ James V. Mahoney

 

 

 

Name:

James V. Mahoney

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

MIAMI VALLEY INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ James V. Mahoney

 

 

 

Name:

James V. Mahoney

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

ALPINVEST/LEXINGTON 2005, LLC

 

(“Buyer”)

 

 

 

 

By:   Lexington Advisors Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Wilson S. Warren

 

 

 

Name:

Wilson S. Warren

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------